Case 1:20-po-00192-RT Document 1 Filed 12/01/20 Page 1 of 2                 PageID #: 1


                                                                             Fi l.ED IN
                                                                             FILED      THE
                                                                                     IN THE
                                                                    UNITED
                                                                    UNITED STATES
                                                                           STATES DISTRICT    COURT
                                                                                     DISTRICT COURT
                                                                         DISTRICT OF
                                                                         DISTRICT        HAWAII
                                                                                     OF HAWAII

KENJI M. . PRICE #10523                                               Dec 01, 2020, 9:58 am
                                                                    Michelle
                                                                    M ichelle Rynne,
                                                                              Rynne. Clerk
                                                                                     aerie of
                                                                                           of Court
                                                                                              Court
United States Attorney
District of Hawaii


ETHAN B . MURPHY
Special Assistant U. S. Attorney
PJKK Federal Bldg . , Room 6-100
300 Ala Moana Bou levard
Honolulu, Hawaii 96850
Telephone:    ( 808) 541-2850
Facsimile:    (808) 541-2958
Email : · ethan . murphy@us doj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAI I

UNITED STATES OF AMERICA,             PO NO.: 20-00192 RT
                                      INFORMATION
                 Plainti ff ,
                                      40 U. S . C. 1 315(c);
           vs.                        3 2 C . F ..R.   6 3 4 • 2 5 ( f) ,
                                      H. R . S . § 431:10C-10 4
NATHANIEL M. SMITH,
                                      Citation No.:             E1066200/H -19
                 Defendant .
                                      A & P Date : 8 Dec 2020


                                INFORMATION

           The United States Attorney charges that:

           On or about September 28, 2020, on Wheeler Army

Airfield, Hawa i i, a place within the special mar itime and

territoria l jurisdicti on of the United States, in the District of

Hawaii, NATHANIEL M. SMITH, defendant herein, defendant herein,

unlawfull y operated a moto r vehicle upon a public street, road ,

or highway without valid insurance .
Case 1:20-po-00192-RT Document 1 Filed 12/01/20 Page 2 of 2   PageID #: 2




          All in violation of Hawaii Revised Statutes, Section

431:10C - 104, Title 40, United St ates Code, Section 1315(c) , and

Title 32, Code of Federal Regulations, Section 634.25(f).

          DATED:   November 20, 2020, Honolulu, Hawaii.


                                 KENJI M. PRICE
                                 United States Attorney
                                 District of Hawaii



                                 By~fJ.~
                                    ETHAN B . MURPHY
                                    Special Assistant U.S. Attorney


                                 Attorneys for Plaintiff
                                 UN I TED STATES OF AMERICA




U.S. v. NATHANIEL M. SMI TH
PO NO . : 20-00192 RT
Citation No. : El066200/ H-19
"INFORMATION"



                                    2
